Exhibit 10.4
JEFFERIES GROUP, INC.
DEFERRED COMPENSATION PLAN
As Amended and Restated as of January 1, 2009
     WHEREAS, in recognition of the success provided to the Company by certain
Employees, the Company desires to establish a deferred compensation plan to
enable those Employees to defer the payment of all or a portion of the
compensation otherwise payable in cash by the Company;
     WHEREAS, the Company adopted the Plan effective January 1, 2001 and amended
and restated the Plan effective January 1, 2003.
     NOW, THEREFORE, the Company hereby adopts this amendment and restatement of
the Plan effective January 1, 2009, as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions: Whenever used in this Plan:
          (a) “Accounts” shall mean the separate bookkeeping accounts
established under the Plan for each Participant. The Account includes two
sub-accounts for purposes of complying with Code Section 409A: The
“Grandfathered Account” is that portion of the Account resulting from deferrals
of compensation that was vested before 2005, except for any designated deferred
compensation which the Committee has caused to be not grandfathered for purposes
of Code Section 409A. The “2005-and-Later Account” is the remaining portion of
the Account which is not “grandfathered” for purposes of Code Section 409A.
Note: In some cases compensation deferred in a given Plan Year may by in the
Grandfathered Account for some Participants but in the 2005-and-Later Account
for others, or for a single Participant compensation relating to a single Plan
Year may be partly in the Grandfathered Account and partly in the 2005-and-Later
Account.
          (b) “Administrator” shall mean a committee of officers authorized to
administer the Plan. Unless otherwise determined by the Committee, the
Administrator shall be a committee consisting of the Chief Executive Officer,
the Chairman of the Executive Committee, the Chief Financial Officer and the
Treasurer.
          (c) “Board” shall mean the Board of Directors of the Company.
          (d) “Change of Control” shall mean the first to occur of any of the
following events after the effective date of the Plan:
     (i) Any “person,” as such term is used in Section 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding

 



--------------------------------------------------------------------------------



 



securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), acquires voting
securities of the Company and immediately thereafter is a “50% Beneficial
Owner.” For purposes of this provision, a “50% Beneficial Owner” shall mean a
person who is the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
50% or more of the combined voting power of the Company’s then-outstanding
voting securities; provided, however, that the term “50% Beneficial Owner” shall
not include any person who shall become the beneficial owner of 50% or more of
the combined voting power of the Company’s then-outstanding voting securities
solely as a result of an acquisition by the Company of its voting securities,
until such time thereafter as such person shall become the beneficial owner
(other than by means of a stock dividend or stock split) of any additional
voting securities and becomes a 50% Beneficial Owner in accordance with this
subsection;
     (ii) During any period of two consecutive years commencing on or after the
effective date of this Plan, individuals who at the beginning of such period
constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved (the “Continuing Directors”), cease for any
reason to constitute at least a majority thereof;
     (iii) The shareholders of the Company have approved a merger,
consolidation, recapitalization, or reorganization of the Company, or a reverse
stock split of any class of voting securities of the Company, or the
consummation of any such transaction if shareholder approval is not obtained,
other than any such transaction which would result in at least 50% of the
combined voting power of the voting securities of the Company or the surviving
entity outstanding immediately after such transaction being beneficially owned
by persons who together beneficially owned at least 80% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction, with the relative voting power of each such continuing holder
compared to the voting power of each other continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
subsection, such continuity of ownership (and preservation of relative voting
power) shall be deemed to be satisfied if the failure to meet such 50% threshold
(or to substantially preserve such relative voting power) is due solely to the
acquisition of voting securities by an employee benefit plan of the Company or
of such surviving entity or a subsidiary thereof; and provided further, that, if
consummation of the corporate transaction referred to in this subsection is
subject, at the time of such approval by shareholders, to the consent of any
government or governmental agency or approval of the shareholders of another
entity or other material contingency, no Change of Control shall occur until
such time as such

-2-



--------------------------------------------------------------------------------



 



consent and approval has been obtained and any other material contingency has
been satisfied;
     (iv) The shareholders of the Company have approved a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (or any transaction
having a similar effect); provided that, if consummation of the transaction
referred to in this subsection is subject, at the time of such approval by
shareholders, to the consent of any government or governmental agency or
approval of the shareholders of another entity or other material contingency, no
Change of Control shall occur until such time as such consent and approval has
been obtained and any other material contingency has been satisfied; and
     (v) Any other event which the Board determines shall constitute a Change of
Control for purposes of this Plan.
          (e) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations and other authority issued thereunder by
the appropriate governmental authority. References to the Code shall include
references to any successor section or provision of the Code.
          (f) “Committee” shall mean the Compensation Committee of the Board.
          (g) “Company” shall mean Jefferies Group, Inc., a corporation
organized under the laws of the State of Delaware, or any successor corporation.
          (h) “Compensation” shall mean those elements of cash remuneration
payable to an Employee by the Company designated by the Committee (or
Administrator) as eligible for deferral with respect to a given Plan Year. Such
designation must be made before any applicable deadline for the Participant to
elect deferral for such Plan Year (to the extent required to comply with Code
Section 409A). The Committee (or Administrator) may, in its discretion,
designate salary, bonus awards, commissions, or sign-on bonus awards as eligible
for deferral. Payments to any Employee for a period during which the Employee is
determined to have a 409A Disability shall not be deferred, however.
          (i) “Date of Grant” shall mean the date on which an Option is credited
to a Participant’s Equity Subaccount pursuant to Section 3.4.
          (j) “Deferral Period” shall mean, with respect to each Account of a
Participant, the five-year period beginning on the first day of the Plan Year
with respect to which the Account was established; provided, however, that
(i) this period will be subject to any extension in accordance with Section 3.6,
and (ii), for Plan Years after 2002, the Committee may establish a duration for
the Deferral Period of other than five years, but any such change shall be
announced to Employees invited to participate prior to the enrollment deadline
for that Plan Year.

-3-



--------------------------------------------------------------------------------



 



          (k) “Deferred Shares” shall mean Shares or Restricted Shares during
the applicable Deferral Period.
          (l) “Disability” shall mean a physical or mental impairment that would
entitle the Participant to receive benefits under the Company’s long term
disability program, as determined by the Committee in its sole discretion. The
Committee may, in its sole discretion, require a medical examination performed
by a physician at the expense of the Company, as a condition to any
determination of Disability. The term “409A Disability” shall have the meaning
as defined in Section 9.6(a)(v)(C) of the 2003 Incentive Compensation Plan
          (m) “Employee” shall mean any individual employed by the Company,
Jefferies & Company, Inc., or any other subsidiary designated by the Committee.
          (n) “Equity Subaccount” shall mean the portion of a Participant’s
Account deemed to comprise Options, Restricted Shares and/or Deferred Shares.
          (o) “Equity Unit” shall mean three Restricted Shares and an Option for
one Share; provided, however, that, for any Plan Year after 2002, the Committee
may vary the number of Restricted Shares and number of Options which constitute
an Equity Unit, but any such change shall be announced to Employees invited to
participate prior to the enrollment deadline for that Plan Year.
          (p) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time, and as now or hereafter construed, interpreted and
applied by regulations, rulings and cases.
          (q) “Fair Market Value” shall mean the closing sale price of a Share
on the composite tape of the New York Stock Exchange on the relevant valuation
date or Date of Grant, or if Shares are not traded on such date, on the last
date on which Shares are traded preceding such valuation date or Date of Grant.
          (r) “Investment Subaccount” shall mean the portion of the
Participant’s Account that is not his or her Equity Subaccount.
          (s) “Option” shall mean an option to purchase Shares pursuant to
Article V.
          (t) “Option Discount Percentage” means the percentage of the full
value of an Option, determined under such option valuation methodology as may be
reasonably selected by the Committee, represented by the price of an Option
specified by the Committee for each Plan Year, which is used under Section 3.4
to calculate the number of Equity Units or Options credited to a Participant’s
Account. In no event will the Option Discount Percentage be less than 50%.
          (u) “Participant” shall mean an Employee who has satisfied the
requirements of Section 2.1.

-4-



--------------------------------------------------------------------------------



 



          (v) “Plan” shall mean the Jefferies Group, Inc. Deferred Compensation
Plan, as amended and restated, as set forth herein and as amended from time to
time. The Plan is implemented as a sub-plan under the 2003 Incentive
Compensation Plan.
          (w) “Plan Quarter” shall mean a calendar quarter ending on March 31,
June 30, September 30, or December 31.
          (x) “Plan Year” shall mean the calendar year.
          (y) “Restricted Period” shall mean the period ending on the last day
of the third consecutive Plan Year for which a Participant defers Compensation
pursuant to Section 3.1; provided, however, that if a Participant ceases to
defer Compensation by reason of Disability or 409A Disability, the Participant
shall be treated as if such deferrals have not ceased for the duration of such
Disability or 409A Disability for purposes of determining the end of the
Restricted Period. The foregoing notwithstanding, for any Plan Year after 2002,
the Committee may vary the length of the Restricted Period, but any such change
shall be announced to Employees invited to participate prior to the enrollment
deadline for that Plan Year and shall not operate to extend the Restricted
Period applicable to any Account relating to a Participant’s deferrals in a
previous Plan Year.
          (z) “Restricted Share” shall mean a contingent right, credited
pursuant to Section 3.4, to receive delivery of a Share at the end of the
Deferral Period. A Participant credited with a Restricted Share has no rights of
a shareholder until delivery of a Share has been effected.
          (aa) “Restricted Share Discount Percentage” means the percentage of
the Fair Market Value of a Share specified for the Committee for each Plan Year,
which is used under Section 3.4 to calculate the number of Equity Units or
Restricted Shares credited to a Participant’s Account. In no event will the
Restricted Share Discount Percentage be less than 85%.
          (bb) “Retirement Age” shall mean the age at which an Employee’s age
plus his years of service equals 65. For this purpose, years of service shall be
credited for each twelve month period beginning on the date of the Participant’s
commencement of employment with the Company and on each anniversary thereof
during which the Employee was in active employment with the Company.
          (cc) “Shares” shall mean the common stock of the Company, $.0001 par
value.
ARTICLE II
PARTICIPATION
     2.1 Eligibility to Participate. An Employee who is a full-time employee of
the Company or a participating subsidiary shall become a Participant upon his
designation by the Committee as eligible to participate in the Plan and his
election to defer Compensation in accordance with Article III. A Participant is
not automatically eligible to defer compensation in a given Plan Year, but must
be designated as eligible to defer in such Plan Year by the Committee.

-5-



--------------------------------------------------------------------------------



 



     2.2 Termination of Participation. Once an Employee becomes a Participant,
the Employee shall remain a Participant (subject to Section 2.1) until
termination of employment with the Company and thereafter until all benefits to
which the Participant or the Participant’s beneficiary is entitled under the
Plan have been paid.
ARTICLE III
DEFERRAL OF COMPENSATION
     3.1 Deferral Election. With respect to each Plan Year, a Participant may
elect to defer the receipt of Compensation otherwise payable to him. A
Participant’s deferral election shall designate an annual dollar amount or
percentage for deferral separately with respect to each component of
Compensation (e.g., base salary, bonus, commissions, to the extent such
component is deferrable). In the event that a designated dollar deferral amount
for any component of Compensation exceeds the actual annual amount of such
component of Compensation, 100% of such component of Compensation shall be
deferred in lieu of this designated dollar amount. The Committee may establish a
maximum limit on the aggregate amount of deferrals by any Participant during any
Plan Year. Such election must be made before the beginning of the Plan Year to
which the deferral relates, or by such other deadline as may be specified by the
Committee, in the form and manner prescribed by the Committee; provided,
however, that the election deadline for any deferral of compensation credited or
to be credited to the 2005-and-Later Account shall comply with Exhibit A to the
2003 Incentive Compensation Plan (and to the extent applicable
Section 9.6(a)(ii) of that Plan). Notwithstanding the foregoing, with respect to
the Plan Year beginning January 1, 2001, deferral elections must be made before
February 16, 2001, and such elections will relate only to amounts not yet earned
or not yet payable as of that date, as specified by the Committee. Elections to
defer (including the related election as to the time of distribution) become
irrevocable at the applicable deadline for the filing of such elections, or at
such earlier time as may be specified by the Committee.
     3.2 Establishment of Account. With respect to each Plan Year, an Account
will be established for each Participant and the Compensation that the
Participant elects to defer under the Plan with respect to that Plan Year will
be credited to that Account. Unless otherwise determined by the Committee, each
such credit will be made to the Account as of the last day of the Plan Quarter
during which such Compensation would have otherwise been payable to the
Participant in cash. Prior to the deadline for deferral elections for a given
Plan Year, the Committee will establish the proportions in which amounts
deferred will be allocated to the Participant’s Investment Subaccount in
accordance with Section 3.3 and to the Equity Subaccount in accordance with
Section 3.4; provided, however, that Committee may permit the Participant to
elect from among two or more choices as to the allocations of the Participant’s
deferrals for the Plan Year to the Subaccounts, and may permit the Participant
to elect among investment alternatives within each Subaccount.
     3.3 Investment Subaccount. Amounts allocated to the Investment Subaccount
portion of a Participant’s Account shall be treated as if invested in the
investment vehicles selected by the Participant from among the investment
vehicles made available by the Committee, as follows:

-6-



--------------------------------------------------------------------------------



 



          (a) The Participant shall select, in the form and manner prescribed by
the Committee, the investment vehicles in which the Investment Subaccount
portion of each Account shall be deemed to be invested. If one of the available
investment vehicles is a money market fund, the Participant shall be permitted
to elect at least once during each Plan Year, in the form and manner prescribed
by the Committee, to treat any amounts deemed invested in the money market fund
as if they were thereafter invested in such other available investment vehicles
(if any are made available by the Committee) as the Participant shall designate.
          (b) The investment vehicles deemed to be made available to the
Participant, and any limitation on the maximum or minimum percentages of the
Participant’s Investment Subaccount that may be invested in any particular
investment vehicle and the times and terms upon which Participants will be
permitted to reallocate balances between different investment vehicles, shall be
determined by the Committee from time to time, and the Committee may add,
change, or delete investment vehicles at any time.
          (c) As of the last day of each Plan Quarter, each of a Participant’s
Investment Subaccounts shall be credited or debited with earnings and losses
(net of investment management fees and expenses) as if invested for such Plan
Quarter (or portion thereof from the date any deferred amount would otherwise
have been payable to the Participant in cash until the last day of the Plan
Quarter) in the investment vehicles selected by the Participant. The Committee
may cause such crediting or debiting of earnings and losses as of other dates,
in its discretion.
          (d) If a Participant does not furnish complete and clear investment
designation instructions, the undesignated portion of the Participant’s
Investment Subaccount shall be deemed to be invested in the money market fund
made available under the Plan, until such time as complete and clear investment
designation instructions are provided by the Participant.
3.4 Equity Subaccount.
          (a) As of the last day of each Plan Quarter, the Equity Subaccount
portion of a Participant’s Account shall be credited with Equity Units, or
separately with Restricted Shares or Options, in accordance with the terms
established by the Committee and any Participant elections, if permitted by the
Committee, under Section 3.2. The number of Equity Units to be so credited shall
equal the greatest number obtained by dividing (i) the amount of Compensation
deferred and allocated to the Participant’s Equity Subaccount for the Plan
Quarter, by (ii) the sum of (A) the Restricted Share Discount Percentage times
the Volume Weighted Average Price of one Share as of the last day of the Plan
Quarter times the number of Restricted Shares included in the Equity Unit, and
(B) the price of an Option specified by the Committee for the Plan Year, which
shall be based on the Option Discount Percentage, times the number of Options
included in the Equity Unit. If Restricted Shares or Options are to be credited
to the Equity Subaccount separately from Equity Units, the number of each shall
be calculated in a manner consistent with the manner used for Equity Units.
Restricted Shares and Options shall be credited and relate to whole shares, with
any fractional remainder for the Plan Quarter allocated to the Participant’s
Investment Subaccount, unless the Committee specifies another reasonable method
of dealing with fractional Equity Units and fractional Shares or cash amounts
that relate

-7-



--------------------------------------------------------------------------------



 



thereto. The Committee may cause the crediting of Equity Units, Restricted
Shares and Options at dates other than the last day of Plan Quarters, in its
discretion.
          (b) Restricted Shares and Options, and Equity Units comprising them,
shall be subject to the provisions of Article IV and V, as applicable.
          (c) Shares which will be reserved for Restricted Shares and Options
under the Plan shall be authorized and unissued shares or treasury shares
(including shares reacquired by the Company for purposes of the Plan). From and
after the time the 2003 Incentive Compensation Plan was adopted by the Board and
approved by the Company’s shareholders (May 5, 2003), the shares to be used
under the Plan for delivery upon exercise of outstanding Options and in
connection with outstanding Restricted Shares and Deferred Shares, and for such
awards thereafter, shall be drawn from the 2003 Incentive Compensation Plan, and
the shares theretofore reserved under this Plan shall be released.
          (d) If any Restricted Shares or Deferred Shares under the Plan are
forfeited, or if any Options terminate or expire unexercised, the Shares
forfeited or subject to the terminated or expired Options shall (unless the Plan
shall have been terminated) again become available for delivery under the Plan
(or 2003 Incentive Compensation Plan to the extent the Shares at issue
originated under such Plan).
     3.5 Account Statements. Each Participant will receive a statement of the
balance in the Participant’s Accounts as promptly as practicable after the end
of each Plan Quarter.
     3.6 Redeferral of Account. At least thirteen months prior to the end of the
Deferral Period with respect to each Grandfathered Account, and at the time(s)
specified in Section 2 of Exhibit A to the 2003 Incentive Compensation Plan (and
as otherwise permitted under Section 9.6(a)(ii) of that Plan) with respect to
each 2005-and-Later Account, a Participant who is an Employee may elect to defer
the amounts credited to that Account for an additional period of five years (or
such other period as may be permitted by the Committee, subject to the
applicable requirements of such Exhibit A), beginning on the first day of the
Plan Year immediately following the last day of the Deferral Period. An election
to extend the Deferral Period shall be made in the form and manner prescribed by
the Committee. With respect to Grandfathered Accounts, (i) only one election to
extend the Deferral Period may be made with respect to any Grandfathered
Account, and if a Participant is determined to have incurred a Disability, the
election to extend the Deferral Period for a Grandfathered Account otherwise
permitted under this Section 3.6 shall not become effective if the Participant
remains subject to the Disability at the time it otherwise would become
effective.
ARTICLE IV
RESTRICTED SHARES
     4.1 Terms of Restricted Shares. If a Participant’s employment with the
Company terminates prior to the earliest of (i) the end of the Restricted
Period, (ii) the Participant’s retirement after attainment of Retirement Age,
(iii) the Participant’s death, (iv) the occurrence of a Change of Control, or
(v) the fifth anniversary of the first day of the Plan Year that includes the
Date of Grant, a portion of the Restricted Shares credited to his or her Equity
Subaccount for

-8-



--------------------------------------------------------------------------------



 



each Plan Year shall be forfeited. The number of Restricted Shares to be
forfeited shall be (A) the total number of Restricted Shares credited for that
Plan Year minus (B) that total number of Restricted Shares times the Restricted
Shares Discount Percentage for that Plan Year. Any Deferred Shares credited
under Section 4.2 that are attributable, directly or indirectly, to such
forfeited Restricted Shares will also be forfeited. Any fractional shares
resulting from this calculation will be disregarded and not forfeited, unless
the Equity Subaccount is then being maintained in a manner that credits and
accounts for fractional shares.
     4.2 Dividend Equivalents. As of the last day of each Plan Quarter, each
Participant’s Equity Subaccounts shall be credited with a number of whole and
fractional Deferred Shares equal to (i) the product of (A) the aggregate number
of Restricted Shares and Deferred Shares credited to the Participant’s Equity
Subaccounts, multiplied by (B) the cash value or Fair Market Value of any
dividend paid with respect to a Share during such Plan Quarter, determined as of
the payment date for such dividend, divided by (ii) the Volume Weighted Average
Price of a Share as of the last day of such Plan Quarter; provided, however,
that, in the case of a non-cash dividend, the Committee may determine to make an
equitable adjustment under Article VII in lieu of crediting the Participant’s
Equity Subaccounts under this Section 4.2. The foregoing notwithstanding, the
Committee may specify an alternative method for crediting dividend amounts,
including by cash crediting to the Participant’s Investment Subaccount, for
administrative convenience; such alternative methods need not apply uniformly to
all Participants.
ARTICLE V
OPTIONS
     5.1 Nonqualified Stock Options. Each Option credited to a Participant
pursuant to Section 3.4 shall be a non-qualified stock option and shall be
evidenced by a Share Option Certificate in such form as the Committee shall
approve. A Certificate evidencing Options not forfeited pursuant to
Section 5.3(b) shall be issued following the earliest of (i) the third
anniversary of the first day of the Plan Year that includes the Date of Grant,
or (ii) the Participant’s termination of employment for any reason, including
death; provided, however, that the Committee may provide for issuance of such
Certificate at earlier dates than those specified or, if announced to a
Participant prior to the effectiveness of his or her deferral election which
results in acquisition of the Option, at later dates later than those specified.
References in this Plan to distributions of Accounts do not include
distributions of Options, which are governed by the certification procedure and
vesting described in this Article V.
     5.2 Option Price. The option exercise price of each Option granted under
the Plan shall be such exercise price as may be specified by the Committee in
accordance with the 2003 Incentive Compensation Plan.
     5.3 Option Term; Vesting.
          (a) An Option may not be exercised prior to the issuance of a Share
Option Certificate with respect to such Option in accordance with Section 5.1,
and may not be exercised after the earlier of (i) the last day of the Plan Year
that includes the fifth anniversary of the Date of Grant, or (ii) in the case of
a Participant who ceases to be an Employee other than by reason

-9-



--------------------------------------------------------------------------------



 



of the Participant’s death, the sixtieth day following termination of the
Participant’s employment. Any Option not exercised within the foregoing Option
term shall automatically terminate at the expiration of such Option term.
          (b) If a Participant’s employment with the Company terminates before
the earliest of (i) the end of the Restricted Period, (ii) the Participant’s
retirement after attainment of Retirement Age, (iii) the Participant’s death,
(iv) the occurrence of a Change of Control, or (v) the third anniversary of the
first day of the Plan Year that includes the Date of Grant, a portion of the
Options credited to his or her Equity Subaccount for that Plan Year shall
terminate and be forfeited, which portion shall be (A) the total number of
Options credited for that Plan Year minus (B) that total number of Options times
the Option Discount Percentage for that Plan Year. Any Option relating to a
fractional share resulting from this calculation will be disregarded and not
terminated and forfeited.
     5.4 Exercise and Payment.
          (a) An exercisable Option may be exercised by notice (in the form
prescribed by the Committee) to the Company specifying the number of Shares to
be purchased. Payment for the number of Shares purchased upon the exercise of an
Option shall be made in full at the price provided for in the applicable Share
Option Agreement. Such purchase price shall be paid by the delivery to the
Company of cash (including check or similar draft) in United States dollars or
whole Shares (subject to any restrictions the Committee may impose), or a
combination thereof. Shares used in payment of the purchase price shall be
valued at their Fair Market Value as of the date the notice of exercise is
received by the Company. Any Shares delivered to the Company shall be in such
form as is acceptable to the Company.
          (b) The Company may defer making delivery of Shares under the Plan
until satisfactory arrangements have been made for the payment of any tax
attributable to exercise of the Option. The Committee may, in its sole
discretion, permit a Participant to elect, in such form and at such time as the
Committee may prescribe, to pay all or a portion of any taxes arising in
connection with the exercise of an Option by electing to (i) have the Company
withhold whole Shares, or (ii) deliver other whole Shares previously owned by
the Participant, except that the number of shares withheld or surrendered shall
be limited to that number having a Fair Market Value not greater than the
minimum applicable withholding tax rate for federal (including FICA), state and
local tax withholding obligations associated with the transaction if such
restriction is then necessary in order that the Company not recognize additional
accounting expense in connection with the transaction.
          (c) If an Option is exercised, Shares shall be delivered at the time
of exercise, subject to subsection 5.4(b).
     5.5 Nontransferability. Except as otherwise determined by the Committee, no
Option or any rights with respect thereto shall be subject to any debts or
liabilities of a Participant, nor shall they be assignable or transferable
except by will or the laws of descent and distribution.
     5.6 Rights as a Shareholder. A Participant shall have no rights as a record
holder with respect to Shares covered by his or her Option until the exercise of
such Option and

-10-



--------------------------------------------------------------------------------



 



payment in full of the purchase price. No adjustment will be made for cash
dividends for which the record date is prior to the date of such exercise.
ARTICLE VI
DISTRIBUTION OF DEFERRED COMPENSATION
     6.1 Election of Distribution Form. At the time of filing of each deferral
election described in Section 3.1 (by the applicable deadline thereunder in the
case of 2005-and-Later Account), the Participant shall elect to receive the
balance of the Account with respect to which such deferral election is made, in
the form of a single sum, periodic distributions over a period of five years, or
periodic distributions over a period of ten years. At the time prescribed in
Section 3.6 with respect to each of the Participant’s Accounts, the Participant
may make a new election as to the timing of distribution of that Account. The
election timing rules specified herein are intended to comply with Code
Section 409A; the provisions of Section 9.6(a)(ii) of the 2003 Incentive
Compensation Plan shall apply for this purpose. Elections made pursuant to this
Section 6.1 shall be made in the form and manner prescribed by the Committee. If
a Participant fails to make an election pursuant to this Section 6.1 with
respect to any Account, that Account will be distributed in a single sum.
     6.2 Form of Distribution. Distribution shall be made in accordance with the
election made pursuant to Section 6.1, as in effect at the time of distribution.
Notwithstanding the preceding sentence, if the balance of a Participant’s
Grandfathered Account at the time distribution is made in accordance with this
Article VI has a value of less than $50,000, the Committee may direct that such
distribution shall be made in a single sum. Distributions from the Investment
Subaccount portion of a Participant’s Account shall be made in cash, unless
in-kind distribution of assets that match the Participant’s notional investments
is authorized by the Committee. Distributions from the Equity Subaccount portion
of a Participant’s Account shall be made in the form of Shares, with any
fractional Shares distributed in cash unless other means of settlement of
fractional shares is authorized by the Committee. If a Participant’s Investment
Subaccount is distributed in annual installments, the undistributed portion of
such Investment Subaccount shall continue to be credited with earnings and
losses in accordance with Section 3.3(c). As of the last day of each Plan Year,
the amount of each remaining installment shall be redetermined by dividing the
undistributed balance of the Investment Subaccount, as adjusted in accordance
with the preceding sentence, by the number of remaining installments. The
Committee may, in its sole discretion, accelerate distributions from a
Participant’s Grandfathered Account in the event of the Participant’s
Disability.
     6.3 Distribution Upon Expiration of Deferral Period. Unless distribution is
made at an earlier time pursuant to this Article VI, the balance of each Account
shall be distributed to the Participant in the manner prescribed under
Section 6.2 in, or beginning in, the January following the end of the Deferral
Period applicable to that Account (including any extension in accordance with
Section 3.6). All installments shall be distributed in January of the applicable
year.
     6.4 Hardship Distribution. Notwithstanding any other provisions of this
Plan, if the Committee determines, after consideration of a Participant’s
application, that the Participant has sustained a severe financial hardship
resulting from a sudden and unexpected illness or accident

-11-



--------------------------------------------------------------------------------



 



of the Participant or the Participant’s dependent (as defined in Section 152(a)
of the Code), loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances resulting from events
beyond the Participant’s control, the Committee may, in its sole discretion,
(i) direct that all or a portion of the balance of the Participant’s
Grandfathered Accounts be paid to the Participant and, (ii) if the applicable
conditions of Section 9.6(a)(iv) and (v) of the 2003 Incentive Compensation Plan
relating to an “Unforeseeable Emergency” have been met, direct that all or a
portion of the 2005-and-Later Account be paid to the Participant; provided,
however, that during the Restricted Period applicable to any Restricted Shares,
no such Restricted Shares in excess of the number of such Restricted Shares that
would remain after forfeiture under Section 4.1 shall be distributed under this
Section 6.4. The payment will be made in the manner and at the time specified by
the Committee, subject to compliance with such applicable requirements of Code
Section 409A in the case of 2005-and-Later Accounts. No Participant who is also
a member of the Committee may in any way take part in any decision pertaining to
a request for payment made by that Participant under this Section 6.4. In the
event of a withdrawal from a 2005-and-Later Account under this Section 6.4, the
Participant’s deferral election shall be cancelled for the Plan Year in which
the withdrawal occurs, and in the event of any withdrawal under this Section 6.4
no deferral election will be permitted for the next following Plan Year.
     6.5 Penalty Withdrawals. Except as otherwise provided under Section 6.4,
prior to the end of the Deferral Period applicable to any Grandfathered Account,
a Participant may withdraw all or a portion of the balance of that Grandfathered
Account; provided, however, that if such withdrawal is made before the end of
the Restricted Period applicable to any Restricted Shares, no such Restricted
Shares in excess of the number of such Restricted Shares remaining after
forfeiture under Section 4.1 may be withdrawn under this Section 6.5. If any
such withdrawal is made, the Participant shall receive from his Grandfathered
Account an amount equal to:
          (a) If the withdrawal is made before a Change of Control or more than
twenty-four months following a Change of Control, 90% of the amount requested,
and the remaining 10% of the amount requested shall be forfeited; or
          (b) If the withdrawal is made within the twenty-four month period
beginning on the date following a Change of Control, 95% of the amount
requested, and the remaining 5% of the amount requested shall be forfeited.
No request to withdraw less than 10% of the balance of any Grandfathered Account
shall be permitted under this Section 6.5. Any request to withdraw 75% or more
of the balance of any Grandfathered Account shall result in the withdrawal or
forfeiture of the entire balance of such Account. In the event of a withdrawal
under this Section 6.5, the Participant’s deferral election for the then-current
Plan Year shall be unaffected, but no deferral election will be permitted for
the next following Plan Year.
     6.6 Death Benefit. In the event of a Participant’s death before the balance
in the Participant’s Account is fully paid out:

-12-



--------------------------------------------------------------------------------



 



          (a) If the Participant’s death occurs prior to the commencement of
payments from an Account as otherwise provided under this Article VI, payment of
the balance of the Account will be made to the beneficiary or beneficiaries
designated by the Participant or, if the Participant has made no such
designation or no beneficiary survives, to the Participant’s estate. In either
case, such payment will be made in a single sum in January following the date of
the Participant’s death.
          (b) If a Participant’s death occurs after periodic payments have begun
to be made from an Account but before all payments have been made, the remaining
payments shall be made to the beneficiary or beneficiaries designated by the
Participant or if there is no such designation or no beneficiary survives, to
the Participant’s estate. Notwithstanding the foregoing, however, if the
remainder of the payments from an Account are to be paid to the estate of the
Participant, the Committee may, in its sole and absolute discretion and upon
receipt of an application therefor from the duly appointed administrator or
executor of such estate, direct that the sum of the remaining payments from any
Grandfathered Account be paid to the estate in a single payment in January
following the date of the Participant’s death (this alternative will not apply
to a 2005-and-Later Account, however).
     6.7 Acceleration of Periodic Distributions. If a Participant’s
Grandfathered Account is being paid to the Participant or a beneficiary of the
Participant in the form of periodic payments, such Participant or beneficiary
may make an election to have the remainder of the balance of such Grandfathered
Account distributable to him or her distributed in a single sum. In the event a
Participant or beneficiary makes an election under this Section 6.7, the
remaining balance of the Participant’s Grandfathered Account at the time of such
election shall be subject to the forfeiture provisions of Section 6.5. Elections
pursuant to this Section 6.7 shall be made in the form and manner prescribed by
the Committee.
     6.8 Tax Withholding; FICA. The Company may defer making delivery of cash or
Shares under this Article VI until satisfactory arrangements have been made for
the payment of any withholding taxes attributable to the distribution or
withdrawal, provided that no deferral is permitted hereunder to the extent not
in compliance with Code Section 409A. The Committee may require that a
Participant pay, or permit a Participant to elect, in such form and at such time
as the Committee may prescribe, to pay, all or a portion of any taxes arising in
connection with the distribution of Shares in settlement of a Participant’s
Equity Subaccounts by electing to (i) have the Company withhold whole Shares, or
(ii) deliver other whole Shares previously owned by the Participant, except that
the number of shares withheld or surrendered shall be limited to that number
having a Fair Market Value not greater than the minimum applicable withholding
tax rate for federal (including FICA), state and local tax withholding
obligations associated with the transaction if and to the extent such
restriction is then necessary in order that the Company not recognize additional
accounting expense in connection with the transaction. By electing to defer
compensation under the Plan, each Participant will have agreed to pay any
FICA/HI or other taxes that may be applicable to the amounts deferred or upon
the vesting of Restricted Shares hereunder.
ARTICLE VII
EFFECT OF CERTAIN CHANGES

-13-



--------------------------------------------------------------------------------



 



In the event of any extraordinary dividend, share dividend, recapitalization,
merger, consolidation, share split, warrant or rights issuance, or combination
or exchange of such shares, or other similar transactions, the number and type
of outstanding Restricted Shares, Deferred Shares, and Options, the price of
Options for the Plan Year, the exercise price of outstanding Options, and other
affected Plan terms, shall be equitably adjusted by the Committee to reflect
such event and preserve the value of such Restricted Shares, Deferred Shares,
and Options; and the Committee may make such other adjustments to the terms of
outstanding Restricted Shares, Deferred Shares, and Options as it may deem
equitable under the circumstances; provided, however, that any Options for
fractional Shares resulting from such adjustment shall be eliminated. A
Participant’s right to an adjustment to outstanding Restricted Shares, Deferred
Shares and Options is subject to Section 5.3 of the 2003 Incentive Compensation
Plan, and this Article VII shall not be deemed to limit or expand the rights so
conferred under the 2003 Incentive Compensation Plan.
ARTICLE VIII
GENERAL
     8.1 Unsecured Claims. The right of any Participant, beneficiary or estate
to receive payment of any unpaid balance in the Participant’s Account will be an
unsecured claim against the general assets of the Company.
     8.2 Anti-alienation and Assignment. During a Participant’s lifetime, any
payment under the Plan will be made only to the Participant. No Account balance,
Restricted Shares, Deferred Shares, sum or other interest under the Plan shall
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt by a Participant or
any beneficiary under the Plan to do so shall be void. No interest under the
Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities, engagements or torts of a Participant or beneficiary entitled
thereto. 2005-and-Later Accounts shall also be subject to Section 9.6(a)(vii) of
the 2003 Incentive Compensation Plan.
     8.3 No Rights to Continued Employment. Nothing in the Plan shall confer
upon any Participant the right to continue employment with the Company or to be
entitled to any remuneration or benefits not set forth in the Plan.
     8.4 Administration.
          (a) The Plan shall be administered by the Committee, except as
otherwise specifically provided in the Plan. The Committee shall have the full
authority and discretion to make such interpretations and constructions of the
Plan as are necessary to administer the Plan in accordance with, and subject to,
the Plan’s provisions. Unless otherwise determined by the Committee, the
Administrator shall have delegated authority to take all ministerial actions the
Committee is authorized to take under the Plan, and any other actions the
Committee is authorized to take with respect to the Plan that do not result in
more than an immaterial cost to the Company. This delegated authority includes
authority to determine the terms of participation in the Plan, including the
compensation eligible for deferral hereunder. In any case in which such person
or persons are acting on behalf of the Committee pursuant to such delegated
authority, references in the Plan to the Committee shall be deemed to include
such person or persons.

-14-



--------------------------------------------------------------------------------



 



          (b) All decisions, determinations and interpretations of the Committee
(or its delegee) shall be final and binding on all persons, including the
Company, the Participant (or any person claiming any rights under the Plan from
or through any Participant) and any shareholder. No member of the Committee (or
its delegee) shall be liable for any action taken or determination made in good
faith with respect to the Plan or any grant hereunder.
          (c) All determinations of the Committee with respect to the terms and
timing of elections by Participants hereunder shall be implemented in a manner
that reasonably assures that a Participant making the election will not be
deemed to be in constructive receipt of the compensation or have the economic
benefit of the compensation such that federal income taxation of such
compensation would be triggered prior to the end of the applicable Deferral
Period, and to ensure that no Participant is subject to taxation (including
penalties) under Code Section 409A.
     8.5 Amendment and Termination of the Plan. The Board at any time and from
time to time may suspend, terminate, modify or amend the Plan; provided,
however, that the Plan may not be suspended, terminated, modified, or amended
for a period of twenty-four months following a Change of Control, unless
approved by Participants whose Accounts represent not less than 50% of the
aggregate value of all Accounts under the Plan. The Committee may act on behalf
of the Board under this Section 8.5 to the extent the Committee is acting within
the scope of its authority under any Committee chartering document or other
delegation of authority by the Board. Except as provided in Article VII hereof,
no suspension, termination, modification or amendment of the Plan may materially
and adversely affect any amount, Restricted Shares, Deferred Shares, or Options
previously credited to a Participant, unless the written consent of the
Participant is obtained. No amendment shall be adopted or effective to cause a
Participant to be subject to taxation (including penalties) under Code
Section 409A.
     8.6 Governing Law. The Plan and the rights of all persons claiming
hereunder shall be construed and determined in accordance with the Delaware
General Corporation Law and, in other respects, the laws of the State of New
York without giving effect to the choice of law principles thereof, except to
the extent that any such law is preempted by federal law.
     8.7 Implementing Plan in Foreign Jurisdictions. The Committee is authorized
to amend or vary the terms of the Plan in implementing deferrals in foreign
jurisdictions in which eligible Employees are employed, in order to conform with
local laws and customs, and to permit participation by such Employees on terms
deemed by the Committee to be reasonably comparable to the terms of
participation of U.S. resident Employees and consistent with the purposes of the
Plan. Unless otherwise determined by the Committee in advance of the deadline
for an election to participate by a non-U.S. resident, restrictions required to
comply with Code Section 409A shall apply to any such non-U.S. resident.
     8.8 Terms of Deferrals Prior to 2003. The terms of participation and
deferrals prior to 2003 are governed by the terms of the Plan, and terms set
thereunder by the Committee, in effect prior to the amendment and restatement at
January 1, 2003, except that revised definitions under Article I and the
discretion of the Committee with respect to existing Accounts, as provided in
the amended and restated Plan, shall apply to Account balances and awards
resulting from deferrals prior to 2003.

-15-



--------------------------------------------------------------------------------



 



     8.9 Certain Restrictions to Promote Compliance with Code Section 409A. The
provisions of Section 9.6 of the 2003 Incentive Compensation Plan shall be
further restrictions under this Plan. For this purpose, deferrals of
compensation hereunder, other than Options and Grandfathered Accounts,
constitute 409A Awards for purposes of the 2003 Incentive Compensation Plan.
Distributions relating to each Plan Year, distributions in respect of a Plan
year resulting from annual incentives, forfeitable Restricted Stock, and
non-forfeitable Restricted Stock each shall constitute a separate payment for
purposes of Code Section 409A; distributions relating to a Plan Year in the form
of installments shall constitute a single payment with respect to such Plan Year
for purposes of Code Section 409A.

-16-